DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to mention a flying gyroscope, a visual effect, and an audio effect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a visual or audio effect” is not mentioned in the specification, creating uncertainty as to the scope of the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gyroscope” in claims 11-20 is used by the claim to mean “an aircraft that creates gyroscopic precession,” while the accepted meaning is “a navigational sensor.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 17, the phrase “that includes” in line 12 of the claim is unclear as to what element to which the phrase refers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (US 2018/0370640) in view of Walsh (US 1,986,867).
In re. claim 1, Toyama teaches an aircraft system, comprising: at least one wheel (20) with a center (hub at motor (22)) and an outer body (30); at least one rotor blade (21) extending between the center and the outer body (Fig. 2); and at least one rotator (22) that rotates the at least one rotor blade (para [0025]); wherein the at least one rotating blade rotates providing lift and gyroscopic precession to the aircraft system (via rotation (para [0025]) and inflation (para [0043])): and wherein the aircraft system includes a visual or audio effect (para [0036]).
Toyama fails to disclose the rotator rotates the wheel.
Walsh teaches a rotator (1) that rotates a wheel (5) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Toyama to include the teachings of Walsh to have the wheel rotating, for the purpose of reducing flutter and resultant noise of the propeller. 
In re. claim 2, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 1 further comprising: at least one compartment (30b) configured with the at least one rotating wheel (fig. 3).
In re. claim 3, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 2 wherein the at least one compartment includes lighter-than-air gasses (para [0025]).
In re. claim 4, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 3, wherein the at least one compartment is within the outer body (30) (fig. 3).
In re. claim 5, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 1, wherein the frame (10) includes the visual or audio effect (para [0036]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Toyama as modified by Walsh to locate the visual or audio effect on the outer body, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides a clear indication of the position of the aircraft’s outer body.
In re. claim 6, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 1, wherein the visual effect is a light (LED) and a projector (para [0036]).
In re. claim 8, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 1, further comprising a body (10) that supports the rotator (fig. 1).
In re. claim 9, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 8, wherein the body includes a payload (10) that includes the visual or audio effect (para [0036]).
In re. claim 10, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 8, wherein the body includes an internal gyroscope (understood to be equivalent to gyrosensor) (para [0031]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama as modified by Walsh as applied to claim 1 above, and further in view of Foote (US 5,503,350).

In re. claim 7, Toyama as modified by Walsh (see Toyama) teach the aircraft system of claim 1, further comprising a wireless receiver (41) that receives wireless communication from a transmission station (101) (para [0040]) (fig. 1).
Toyama as modified by Walsh fail to disclose wireless power transmission.
Foote teaches wireless power transmission (col. 7, ln. 44-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Toyama as modified by Walsh to include the teachings of Foote to utilize wireless power transmission, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of reducing the weight of the aircraft associated with the on board power source. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrom et al. (US 11,235,890) in view of Walsh.

In re. claim 11, Dahlstrom teaches a flying gyroscope (i.e. gyroscope sensor flies with aircraft) (col. 20, ln. 11-25), comprising: a rotator (218a-d); rotor blades extending radially outward from the rotator (fig. 2) and rotated by the rotator thereby providing lift to the flying gyroscope (fig. 2); and a water delivery device (204) that emits water (col. 26, ln. 11-16); wherein the flying gyroscope communicates with a control system (202) that controls a flight pattern of the flying gyroscope, and that controls the emission of water from the water delivery device (col. 17, ln. 6-10).
Dahlstrom fails to disclose a wheel that is attached to the rotor blades
Walsh teaches a rotator (1) that rotates a wheel (5) attached to rotor blades (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Toyama to include the teachings of Walsh to have the wheel rotating, for the purpose of reducing flutter and resultant noise of the propeller. 
In re. claim 12, Dahlstrom as modified by Walsh (see Dahlstrom) teach the flying gyroscope of claim 11, wherein the flying gyroscope communicates with the control system wirelessly (when controlled by tablet (502)) (col. 6, ln. 6-10).
In re. claim 13, Dahlstrom as modified by Walsh (see Dahlstrom) teach the flying gyroscope of claim 11, wherein the flying gyroscope includes a tether (116, 118, and 140) that is connected to the control system (of vehicle (114)) (fig. 1B).
In re. claim 14, Dahlstrom as modified by Walsh (see Dahlstrom) teach the flying gyroscope of claim 13, wherein the tether (118a) provides power to the flying gyroscope (col. 32, ln. 42-50).
In re. claim 15, Dahlstrom as modified by Walsh (see Dahlstrom) teach the flying gyroscope of claim 13, wherein the tether (140) provides water to the water delivery device (col. 14, ln. 46-53).
In re. claim 16, Dahlstrom as modified by Walsh (see Dahlstrom) teach the flying gyroscope of claim 11, further comprising a light (219) (fig. 2) that is controlled by the control system (col. 6, ln. 32-43).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrom in view of Poltorak (US 2006/0060693).

In re. claim 17, Dahlstrom teaches a flying gyroscope (i.e. gyroscope sensor flies with aircraft) (col. 20, ln. 11-25), comprising: a rotator (218a, 218b) having a first end and a second end (above respective motors); a first set of rotor blades extending radially outward from or near the first end (fig. 2); a second set of rotor blades (from motor (218b)) extending radially outward from or near the second end (fig. 2); the first set of rotor blades rotated by the rotator (of motor 218a) thereby providing lift to the flying gyroscope (fig. 2); the second set of rotor blades (of motor (218b)) rotated by the rotator thereby providing lift to the flying gyroscope (fig. 2); a body (204) that supports the rotator, that is located between the first wheel and the second wheel (fig. 2), and that includes a water delivery device (204); a first set of lights (219 on boom 220a) and a second set of lights (219 on boom 220b) (col. 16, ln. 16-19). 
Dahlstrom fails to disclose first and second wheels attached to the rotor blades surrounding the body, with light located on a circumference of the wheels.
Poltorak teaches first and second wheels (1507) attached to the rotor blades (1501) (para [0085]) surrounding the body (710) (fig. 7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Dahlstrom to incorporate the teachings of Poltorak to have first and second wheels attached to the rotor blades surrounding the body, since Dahlstrom states that aerial vehicle may be any rotorcraft, and doing so enables the invention to be applied to known rotorcrafts with first and second wheels attached to the rotor blades surrounding the body.
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Dahlstrom as modified by Poltorak to locate the lights on the wheel, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides a clear indication of the position of the aircraft’s outer wheels.
In re. claim 18, Dahlstrom as modified by Poltorak (see Dahlstrom) teach the flying gyroscope of claim 17, wherein the flying gyroscope communicates with a power system (106) that controls the water delivery device and the first set of lights and the second set of lights (col. 8, ln. 10-11).
In re. claim 19, Dahlstrom as modified by Poltorak (see Dahlstrom) teach the flying gyroscope of claim 18, wherein the flying gyroscope communicates with the control system wirelessly (when controlled by tablet (502)) (col. 6, ln. 6-10).
In re. claim 20, Dahlstrom as modified by Poltorak (see Dahlstrom) teach the flying gyroscope of claim 18, further comprising a tether (118b) attached to the control system, wherein the tether transmits control signals to control the water delivery device and the first set of lights and the second set of lights (col. 13, ln. 34-47).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647